IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs March 7, 2006

                   STATE OF TENNESSEE v. HAROLD D. NOEL

                  Direct Appeal from the Criminal Court for Shelby County
                          No. 03-01160    James C. Beasley, Judge



                  No. W2005-00160-CCA-R3-CD - Filed September 25, 2006


The defendant, Harold D. Noel, was convicted of voluntary manslaughter. See Tenn. Code Ann. §
39-13-211 (2003). The trial court imposed a sentence of six years to be served in the Department
of Correction. In this appeal, the defendant asserts that the trial court erred by denying his motion
to suppress. The judgment of the trial court is affirmed.

                  Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed

GARY R. WADE, P.J., delivered the opinion of the court, in which JOSEPH M. TIPTON and NORMA
MCGEE OGLE, JJ., joined.

Jeffrey Jones, Bartlett, Tennessee, for the appellant, Harold Noel.

Paul G. Summers, Attorney General & Reporter; Renee W. Turner, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Paul Goodman, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

         At approximately 8:15 a.m. on June 21, 2002, prominent Memphis attorney Robert Friedman
was shot and killed in the parking garage of his office building. Witnesses reported seeing a well-
dressed black male in his late twenties to early forties run from the crime scene to a blue Toyota
Corolla. When the defendant became a suspect during the course of the investigation, officers drove
to his place of residence to question him. The defendant declined to cooperate with the officers and,
for several hours, refused to open the door to his apartment. Eventually, the defendant opened the
locked door and was immediately handcuffed and taken to the police station. After several hours
of questioning, the defendant admitted his involvement in the shooting.

        The defendant was charged with first degree murder. After a pretrial hearing, the trial court
denied a motion to suppress a confession the defendant had made to the police. At the conclusion
of the ensuing trial, which lasted six days, the jury returned a verdict on the lesser included offense
of voluntary manslaughter. Later, the trial court imposed a sentence of six years in the Department
of Correction.

        In this appeal of right, the defendant asserts his arrest was unlawful and complains that the
trial court erred by denying the motion to suppress his pre-trial statement to police. He specifically
contends that the statement qualifies as tainted by his unlawful arrest.

        At the hearing on the motion, Memphis Police Captain James Crawford testified that at the
time of the offense he was working the night shift. He recalled that just after he returned home on
the morning after the offense, a police dispatcher telephoned to inform him that the defendant wanted
to speak to him. According to Captain Crawford, he had become acquainted with the defendant
several years earlier because they had used the same maintenance man for their rental properties.
After learning that the defendant was wanted for questioning in relation to the shooting of Attorney
Friedman and had refused to leave his apartment, Captain Crawford telephoned the defendant, who
stated that he was "very, very concerned" about the presence of the police officers outside his
apartment; and told Captain Crawford that he was "afraid he might be injured." According to the
police captain, he assured the defendant that he would not be hurt and advised him that "the best way
to remedy that situation [was] to talk with the officers and cooperate with them one hundred
percent." He recalled that the defendant "appeared to calm some" and eventually agreed to meet with
the police. Captain Crawford testified that he then telephoned the officers at the scene to let them
know that the defendant had consented to cooperate and re-contacted the defendant to inform him
that the officers would be waiting for him outside.

        During cross-examination, Captain Crawford acknowledged that the defendant had been told
by the officers that they wanted to question him about illegal drug sales from his apartment. The
police captain testified that it was his understanding that the officers' purpose was to place the
defendant under arrest. He stated that during his three-way conversation with the defendant and
Lieutenant Williams, he heard the defendant open the door to his apartment and step outside where
he was arrested.

         Sergeant James Fitzpatrick, who was the case coordinator, testified that he initially became
involved in the case when he was dispatched to the scene of the shooting, which took place on the
fourth floor of the parking garage of the 100 North Main Building. Sergeant Fitzpatrick recalled that
after interviewing several witnesses, officers developed a description of the suspect as "a six-foot
male black who was [wearing a] dark colored dress suit with a . . . manila folder in his hand." A
witness had seen a man matching that description drive away in a dark blue, 2002 Toyota Corolla.
A videotape from a security camera on the outside of the Morgan Keegan building confirmed that
the suspect entered the vehicle and drove west on Front Street.

        According to Sergeant Fitzpatrick, a local attorney had seen the suspect driving along Front
Street and the attorney's companion had recorded the license number of the dark blue vehicle. A
license tag check established that the car was owned by Enterprise Rent-A-Car. Sergeant Fitzpatrick
stated that he contacted Enterprise and learned that the defendant had rented the car ten days earlier


                                                 -2-
and had returned it just over an hour after the shooting. The rental agreement contained the
defendant's address and telephone number. That evening, Sergeant Fitzpatrick dispatched two
detectives to the defendant's residence to ask him to come to the police station for questioning.
When Sergeant Fitzpatrick learned that the defendant would not permit entry to his residence and
refused to cooperate, he sent uniformed officers to assist.

         During cross-examination, Sergeant Fitzpatrick conceded that after the defendant was taken
into custody, a search of the his residence had failed to yield a weapon or any clothing matching the
description of that worn by the perpetrator. He also acknowledged that he did not find anything at
the defendant's apartment which related to the shooting. Sergeant Fitzpatrick testified that while he
did not specifically direct the arrest of the defendant, he sent the detectives to the defendant's
residence "to bring [him] in so that [they] could question him." Sergeant Fitzpatrick had learned that
the witnesses at the scene had given conflicting descriptions of the suspect and recalled that each of
them had described an individual younger than the age of the defendant. He also acknowledged that
because the quality was so poor, officers were unable to identify the defendant from the security tape
from the Morgan Keegan building. He agreed that the primary lead he had was that the defendant
had returned a rental car which witnesses had identified as having been driven by the perpetrator.
Sergeant Fitzpatrick testified that he personally did not believe he had probable cause to arrest the
defendant at the time he dispatched the detectives to the defendant's residence. It was his
recollection that the detectives were to simply ask the defendant "to come in to address the matter
of who had the possession of the [rental] vehicle on . . . that morning." According to Sergeant
Fitzpatrick, the uniformed officers were sent to maintain the scene outside the defendant's apartment
"to find out exactly who [was] inside and . . . what the reason [was] that they [would] not respond
to our . . . knocks at the door."

        Sergeant Joe Stark, a detective assigned to the robbery unit, testified that he and Detective
Mark Berryman drove to the defendant's residence accompanied by two uniformed patrol officers
to seek his cooperation in the investigation of the shooting. Sergeant Stark recalled that when they
arrived at the residence, he and Detective Berryman knocked on the door and identified themselves.
According to Sergeant Stark, he saw an individual "peek[] out" between the blinds of a window near
the door and exclaim, "[O]h, shit." When he knocked on the door a second time and asked the
occupant to come to the door, he received no response. Sergeant Stark testified that at the time he
left the residence approximately one hour later, the defendant had not responded to the officer's
request for entry.

        During cross-examination, Sergeant Stark admitted that he and Detective Berryman intended
to take the defendant into custody regardless of whether he agreed to come in for questioning. He
acknowledged that he and the other officers had "banged" on the defendant's door approximately
every five minutes and had shined their flashlights into the windows of the apartment.

        Lieutenant Henry Williams of the Vice Unit, who was summoned to the apartment to try to
make contact with the defendant, recalled that the defendant first inquired why the officers were
there. He testified that when he explained to the defendant that the officers had received a complaint


                                                 -3-
of drug activity at the residence, the defendant refused to leave his residence and said, "I don't sell
drugs here." He testified that the defendant then asked, "[Y]ou sure this is not about that shooting
that happened at the garage?" Lieutenant Williams responded, "[N]o sir, it's not about a shooting
that happened at the garage." He described the conversation as "very calm." Lieutenant Williams
emphasized that his only information was to "try to get [the defendant] to come down . . . to give
them a statement about his part in renting this vehicle that was seen leaving the area of downtown
after this shooting." He stated that he was not aware at the time that he arrived that the defendant
was a homicide suspect, explaining, "Because if I had knowledge of that, then I would have
questioned my immediate supervisor why . . . are we going instead of a TACT Unit or somebody
that's trained in a situation like this." Lieutenant Williams also testified that at one point the
defendant indicated a willingness to open the door to his apartment but expressed fear that he would
be beaten by the white officers who were present. He stated that when he assured the defendant that
he would not be hurt and after Captain Crawford assisted in the matter, the defendant quietly and
mannerly came out with his hands raised. According to Lieutenant Williams, the defendant
authorized a search of his residence but no incriminating evidence was discovered. The officer
testified that he then transported the defendant to the police station and, at the direction of Lieutenant
Norris, took him to an interview room.

         During cross-examination, Lieutenant Williams confirmed that he had been instructed by his
superiors to bring in the defendant for questioning. He acknowledged that although he arrived at the
 apartment at approximately 8:30 p.m., the defendant was not taken into custody until between 4:00
and 5:00 a.m., over eight hours after their arrival. He confirmed that he was accompanied to the
residence by five other officers. Lieutenant Williams acknowledged that he did not intend to
question the defendant or perform any other type of investigation. He admitted that the defendant
was not free to leave his apartment except to surrender to police and conceded that if the defendant
had attempted to leave the residence, he would have been detained "until somebody from the
Homicide Squad made it to the scene to talk to this guy." The officer described his statement about
illegal drug sales as a ruse and explained, "[T]hat was the . . . simplest thing for us to talk about to
keep it on a calm situation." Lieutenant Williams recalled that at the time of the arrest, there were
six police officers in all at the defendant's residence, three stationed at the back door and another
three at the front. He denied having told the defendant that they had a search warrant or having
threatened to kick the door in if he did not cooperate. All of the officers admittedly had their
weapons drawn when the defendant finally emerged from the apartment. Lieutenant Williams
conceded that he did not inform the defendant of his Miranda rights or tell him that he had the right
to refuse to cooperate.

        Sergeant William Ashton, who interviewed the defendant after his arrest, testified that the
defendant was informed of his Miranda rights and had expressed an understanding of those rights
but had refused to sign the waiver of rights form. According to Sergeant Ashton, the defendant told
the officers that "from watching TV, he knew not to sign anything, but that he . . . would talk to us."
He testified that the defendant gave "a full confession . . . of everything that happened from the
beginning to end," admitting having shot the victim and explaining why he had done so. According
to Sergeant Ashton, he was unaware of the events at the defendant's apartment when he conducted


                                                   -4-
the interview. It was his opinion that the defendant was not under the influence of drugs or alcohol
or otherwise confused at the time. He described the defendant as "laughing, real giddy, kind of
bouncing in his chair." Although the defendant was shackled to the table during at least a portion
of the interview, Sergeant Ashton nevertheless maintained that the defendant was not initially under
arrest. The statement was transcribed and typed for the defendant to initial and sign. The defendant's
statement was not recorded on either audiotape or videotape.

       At the conclusion of the interview, the following questions and answers were documented:

       Q:      Did you give this statement freely and voluntarily without any threats,
               promises or coercion?
       A:      Yes sir.
       Q:      While you have been in the Homicide Office at 201 Poplar today, Saturday,
               June 22, 2002, have all your needs of food, water and restroom breaks been
               granted to you?
       A:      Yes sir, y'all have been good to me.
       Q:      I'm going to ask you to read your nine page statement and if you find it to be
               true and correct, place your initials in the bottom right-hand corner of the first
               eight pages and place your signature, date and time on the last page in the
               space provided. Do you understand?
       A:      Yes sir.

        During the hearing, the forty-nine-year-old defendant testified that it was approximately
11:00 p.m. when he first became aware that officers were outside his apartment. He confirmed that
the officers had asked him to open the door so that they could talk to him about a drug complaint and
claimed that when he refused to let them inside, one of the officers announced that they had a
warrant to search the residence. He contended that he asked the officer to slide the search warrant
under the door but the officer did not do so. According to the defendant, he spoke with that officer
for approximately thirty to forty minutes before saying, "[S]how me a search warrant and . . . I'll let
you in. But other than that, I ain't coming back to the door. Why don't you leave. I'm fixing to go
to sleep." The defendant claimed that the officer responded, "[I]f we can't get no sleep, you don't get
no sleep." He asserted that he then went to the kitchen and drank a beer while the police continued
"bamming on the door." The defendant claimed that he called the dispatcher at two different
precincts in an attempt to ascertain why the police were at his residence. He stated that shortly after
his calls, the officers cut the cable to his television.

       The defendant recalled that at that point, a lieutenant demanded entry and promised to get
a search warrant. According to the defendant, the lieutenant returned to the door approximately
twenty minutes later, again demanded entry, and threatened to kick the door in if he refused to
comply. The defendant testified that he eventually telephoned Captain Crawford and left several
messages at his residence. He stated that when Captain Crawford returned his call, he promised to
find out what was going on and call him back. The defendant recalled that Captain Crawford
telephoned back approximately fifteen minutes later, informed him that the officers only wanted to


                                                  -5-
talk to him, and urged him to let them inside. The defendant confirmed that he eventually
participated in a three-way telephone conversation with Captain Crawford and Lieutenant Williams
and agreed to permit the officers inside upon Lieutenant Williams's promise that he would not be
injured. The defendant claimed that as he opened the latch, the officers "pushed the door on open,"
placed handcuffs on him and "put [him] on [his] knees" in the living room. According to the
defendant, the officers "stormed" in with their guns drawn and began to search the apartment. The
defendant testified that Lieutenant Williams drove him to the police station where he was shackled
to a table until Sergeant Ashton took him into an interview room. He claimed that his repeated
requests to speak to his lawyer were ignored and insisted that Sergeant Ashton told him that he
"didn't need a lawyer." According to the defendant, he was held in the room for "hours" without
food, water, or a restroom break.

        During cross-examination, the defendant contended that he was not advised of his Miranda
rights and was not shown the "Advice of Rights" form. He denied giving the statement that was
entered into evidence, claiming that it had been "changed and altered." While he conceded that he
had placed his initials beside the questions and answers on the typewritten statement, he claimed that
some of the answers were inserted after he had initialed the document.

         The trial court denied the motion to suppress, ruling that the officers had probable cause to
arrest the defendant when he exited his apartment. The court made the following observations:

       While [the police] were at [the defendant's] apartment the actions of [the defendant],
       his original comment when the police were there, his subsequent statement[,] "Are
       you sure you're not here about the shooting at the garage?" when there had been no
       indication about anything like that, this [c]ourt is of the opinion that more than
       sufficient probable cause existed for [the defendant] to be arrested and detained for
       these charges. . . . The [c]ourt finds and believes based on the law that it has
       reviewed that this did amount to probable cause to arrest and detain [the defendant].

               If that is the case then the [c]ourt sees no issue with regard to the warrantless
       entry into [the defendant's] residence. And it would appear to the [c]ourt that there
       was no basic entry into [the defendant's] residence. The testimony was that [the
       defendant] opened the door. Stepped outside. And I think the testimony was that
       while he was on the phone with the captain, his friend from the Memphis Police
       Department, he did all of this. And the captain testified he was able to hear all of
       this. And there did not appear to be any issues that he had detected over the phone.
       Lieutenant Williams indicated that [the defendant] came outside voluntarily and was
       cuffed and detained at that point.

The trial court also determined that the defendant's statement was freely and voluntarily given, after
he had been fully advised of his rights:




                                                 -6-
       And the testimony that was presented by the officers was that approximately 9:00 .
       . . or 9:09 I believe they had advised [the defendant] of his rights. They read the
       rights to him. Had him read the first few lines back and gave him the form. He went
       over the form. According to . . . Ashton, . . . [the defendant] acknowledged that he
       understood his rights however he refused to sign the advice of rights form based on
       some stuff he had seen on television. But he did agree that he understood his rights
       and he began talking about the case with the officers. . . .

The trial court observed that the statement provided by the defendant was very detailed and
commented, "The point I'm drawing is it gives the [c]ourt an indication that [the defendant] was in
full control of his mental faculties."

         In the ensuing trial, the confession was admitted into evidence. The defendant had been
represented by the victim in a divorce case that included a custody issue regarding his daughter. He
admitted that he had waited in the parking garage for the victim and stated that his plan was "[t]o
shoot him for the cruel way he betrayed me in representing me." He described himself as in a state
of despair because he had lost everything, including a place to live, in the divorce. The defendant
acknowledged that he shot the victim four times with a .38 revolver from a distance of four feet. He
also stated that he "wanted to kill Chancellor Alissandratos but I didn't figure I had enough time . .
. ." He told officers that he then drove to his apartment, changed clothes, and returned his rental car.

         In this appeal, the defendant asserts that the trial court erred by denying his motion to
suppress the statement he provided to police. He contends that the statement was the direct result
of his illegal, warrantless arrest and, therefore, inadmissible as evidence. The state submits that the
defendant's arrest was based upon probable cause and that the statement was freely and voluntarily
given.

         The standard of review applicable to suppression issues is well established. When the trial
court makes a finding of facts at the conclusion of a suppression hearing, the facts are accorded the
weight of a jury verdict. State v. Stephenson, 878 S.W.2d 530, 544 (Tenn. 1994). The trial court's
findings are binding upon this court unless the evidence in the record preponderates against them.
State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996); see also Stephenson, 878 S.W.2d at 544; State v.
Goforth, 678 S.W.2d 477, 479 (Tenn. Crim. App. 1984). Questions of credibility of witnesses, the
weight and value of the evidence and resolution of conflicts in evidence are matters entrusted to the
trial judge as the trier of fact. The party prevailing in the trial court is entitled to the strongest
legitimate view of the evidence adduced at the suppression hearing as well as all reasonable and
legitimate inferences that may be drawn from the evidence. Odom, 928 S.W.2d at 23. This court's
review of a trial court's application of law to the facts, however, is conducted under a de novo
standard of review. See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001); State v. Crutcher, 989
S.W.2d 295, 299 (Tenn. 1999).

      Both the Fourth Amendment to the United States Constitution and Article I, section 7 of the
Tennessee Constitution prohibit unreasonable searches and seizures. See U.S. Const. amend. IV


                                                  -7-
("The right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon
probable cause . . . .); Tenn. Const. art. I, § 7 ("That the people shall be secure in their persons,
houses, papers and possessions, from unreasonable searches and seizures . . . ."). The purpose of
these provisions is to "'safeguard the privacy and security of individuals against arbitrary invasions
of government officials.'" State v. Randolph, 74 S.W.3d 330, 334 (Tenn. 2002) (quoting Camara
v. Mun. Court, 387 U.S. 523, 528 (1967)).

        The defendant first asserts that his arrest was illegal because the officers arrested him inside
his home without a warrant. In Payton v. New York, 445 U.S. 573 (1980), the United States
Supreme Court confirmed that warrantless searches and seizures inside a home are presumptively
unreasonable, ruling that "[i]n terms that apply equally to seizures of property and to seizures of
persons, the Fourth Amendment has drawn a firm line at the entrance to the house. Absent exigent
circumstances, that threshold may not reasonably be crossed without a warrant." Id. at 590. Our
supreme court has observed that "'Payton did not draw the line one or two feet into the home; it drew
the line at the home's entrance.'" State v. Clark, 844 S.W.2d 597, 599 (Tenn. 1992) (quoting United
States v. Berkowitz, 927 F.2d 1376, 1388 (7th Cir.1991)). This court has ruled that "[i]f a resident
within the home consents to police entry, however, a warrant is not required." State v. Wilson, 990
S.W.2d 726, 730 (Tenn. Crim. App. 1998) (citing United States v. Matlock, 415 U.S. 164 (1974);
Clark, 844 S.W.2d at 599).

         Here, the trial court accredited the testimony of Lieutenant Williams that the defendant was
handcuffed only after he had walked out of his apartment with his arms raised. The trial court ruled
that the defendant's claim that the officers rushed into his residence, handcuffed him, and placed him
on the ground was not credible. Because deference must be afforded to the factual assessment of the
trial court that the police did not enter the defendant's residence to place him under arrest, the ruling
in Payton would not be applicable and the warrantless arrest of the defendant would not be per se
unreasonable. See Payton, 445 U.S. at 590.

        The defendant also contends that he was seized before he was placed in the actual physical
custody of the officers and that the seizure was not based upon probable cause. Our courts have
recognized three types of police-citizen interactions: (1) a full scale arrest, which must be supported
by probable cause; (2) a brief investigatory stop, which must be supported by reasonable suspicion;
and (3) a brief police-citizen encounter, which requires no objective justification. See Florida v.
Bostick, 501 U.S. 429, 434 (1991); Brown v. Illinois, 422 U.S. 590, 602 (1975); Terry v. Ohio, 392
U.S. 1, 20-27 (1968). "Only when the officer, by means of physical force or show of authority, has
in some way restrained the liberty of a citizen may we conclude that a 'seizure' has occurred." Terry,
392 U.S. at 19 n.16. Our supreme court has concluded that "'a "seizure" implicating constitutional
concerns occurs only if, in view of all the circumstances surrounding the incident, a reasonable
person would have believed that he or she was not free to leave.'" Randolph, 74 S.W.3d at 336
(quoting State v. Daniel, 12 S.W.3d 420, 425 (Tenn. 2000)). In Crutcher, the high court defined the
most invasive of police-citizen encounters, a full-scale arrest:



                                                  -8-
                 In Tennessee, an arrest is more specifically defined as "the taking, seizing, or
         detaining of the person of another, either by touching or putting hands on him, or by
         any act which indicates an intention to take him into custody and subjects the person
         arrested to the actual control and will of the person making the arrest." An arrest may
         be affected without formal words or a station house booking. However, there must
         be actual restraint on the arrestee's freedom of movement under legal authority of the
         arresting officer.
989 S.W.2d at 301-02 (citations omitted).

         Here, several officers arrived at the defendant's apartment sometime after 8:30 p.m., knocked
on the door, and asked the defendant for permission to enter. The defendant initially refused to
answer. Later, when Lieutenant Williams arrived and informed the defendant that the officers were
there to investigate a drug complaint, the defendant responded by stating that he did not sell drugs.
He refused to open the door and claimed that he informed the officers that he would only allow entry
if they showed him a search warrant. Lieutenant Williams, who had positioned officers at both exits
of the defendant's residence and had repeatedly asked the defendant to accompany him to the police
station, acknowledged that the officers had their weapons drawn. Notwithstanding the testimony of
Sergeant Fitzgerald that, in his view, the police lacked probable cause at the time he dispatched the
detective to the apartment of the defendant, Lieutenant Williams conceded that the defendant was
not free to leave the residence and admitted that the defendant was going to be placed in custody as
soon as he walked outside of the apartment. The defendant subjectively believed that while he was
free to move about inside his residence, he was not free to leave.1 Under all of these circumstances
and the various testimony of the witnesses, it is our view that the defendant was subject to "'a
"seizure" implicating constitutional concerns,'" Randolph, 74 S.W.3d at 336 (quoting State v. Daniel,
12 S.W.3d at 425), when the officers who had surrounded his residence developed the intention to
take him into custody for questioning. At that point, "'in view of all the circumstances surrounding
the incident, a reasonable person would [not] have believed that he or she was not free to leave.'"
Id.

        In consequence, our next inquiry is whether the seizure amounted to a full-scale arrest or a
less invasive investigative detention. As indicated, our supreme court has stated that an arrest occurs
when there is an "actual restraint on the arrestee's freedom of movement under legal authority of the
arresting officer." Crutcher, 989 S.W.2d at 301-02. Although the defendant was not in the actual
physical control of the officers until he stepped out of his apartment, his residence remained
surrounded by officers. Using the terminology of Crutcher, there was a restraint on his freedom of
movement. Thus, the defendant was under arrest at some point prior to his opening the apartment


         1
            Cases from the United States Supreme Court have established that "an arresting officer's state of mind (except
for the facts that he knows) is irrelevant to the existence of probable cause." Devenpeck v. Alford, 543 U.S. 146, 153
(2004) (citing W hren v. United States, 517 U.S. 806, 812-13 (1996); Arkansas v. Sullivan, 532 U.S. 769, 771-72
(2001)). "[The] subjective reason for making the arrest need not be the criminal offense as to which the known facts
provide probable cause." Id.

                                                           -9-
door. The trial court, accrediting the testimony of Lieutenant Williams, reached that same
conclusion.

       Because the defendant was arrested without a warrant, the next inquiry is whether the arrest
was supported by probable cause. Probable cause has been defined as follows:

       [W]hether at [the] moment [of arrest] the facts and circumstances within [the
       arresting officers'] knowledge and of which they had reasonably trustworthy
       information were sufficient to warrant a prudent man in believing that the petitioner
       had committed . . . an offense.

Beck v. Ohio, 379 U.S. 89, 91 (1964). Tennessee Code Annotated section 40-7-103 provides that
"[a]n officer may, without a warrant, arrest a person . . . [w]hen a felony has in fact been committed,
and the officer has reasonable cause for believing the person arrested to have committed it." Tenn.
Code Ann. § 40-7-103(3) (2003). Our courts have made little, if any, distinction between the terms
"reasonable cause" and "probable cause" in determining whether there exists a basis for an arrest.
See, e.g., State v. Melson, 638 S.W.2d 342 (Tenn. 1982), cert. denied, 459 U.S. 1137 (1983). In
1975, our supreme court stated that "[i]n dealing with probable cause, one deals with probabilities.
These are not technical; they are the factual and practical considerations of everyday life on which
reasonable and prudent men, not legal technicians, act." State v. Jefferson, 529 S.W.2d 674, 689
(Tenn. 1975) (citing Draper v. United States, 358 U.S. 307 (1959)). Generally, the subjective
motivations and characterizations by the police are not determinative as to the legitimacy of an
arrest, search, or seizure. Whren, 517 U.S. at 812-13; State v. Vineyard, 958 S.W.2d 730, 736
(Tenn. 1997); State v. Johnson, 980 S.W.2d 414, 423 (Tenn. Crim. App. 1998). Article I, section
7, does not afford any greater protection than that afforded by the Fourth Amendment to the United
States Constitution. Vineyard, 958 S.W.2d at 731. In Whren, the United States Supreme Court
unanimously rejected the notion that the constitutional reasonableness of an arrest depends upon the
knowledge or motivation of the individuals involved. 517 U.S. at 812-13.

        Here, the testimony at the hearing on the motion to suppress established that several
witnesses observed a well-dressed black male in his late twenties to early forties run from the
parking garage where the victim was shot. The perpetrator eventually drove away in a dark blue,
2002 Toyota Corolla. A videotape from Morgan Keegan, while of poor quality, confirmed that a
suspect had run to a Toyota and fled the scene. Another witness observed the same car being driven
erratically and wrote down the license plate number of the vehicle. Officers traced the vehicle to
Enterprise Rent-A-Car and learned that the defendant, a forty-eight-year-old black male, had rented
the car before the shooting and returned it only an hour and a half thereafter. At that point, officers
traveled to the defendant's residence to question him about his possession of the vehicle and its
relationship to the crime. The officers conceded that they did not know at that time whether the
defendant matched the physical description of the suspect. Upon their arrival, at least one of the
officers observed the occupant of the residence "peek out" of the front window and express his
disappointment by the use of a vulgar term. While at the defendant's residence, the officers had
several brief exchanges with the defendant, informing him that they were investigating a complaint


                                                 -10-
of drugs being sold at the residence. Although the defendant denied selling drugs, he incriminated
himself when he inquired whether the officers were there to investigate the shooting at the parking
garage. There was no explanation as to how he would have otherwise known of the incident or
might have suspected that the officers were there for that purpose. The trial court accredited the
testimony of Lieutenant Williams that none of the officers had previously mentioned the shooting
to the defendant.

        In our view, these facts established probable cause to arrest the defendant. Because the
defendant's arrest was based upon probable cause, the fruit of the poisonous tree doctrine does not
bar the admission into evidence of the statement that was taken following the arrest. See Wong Sun
v. United States, 371 U.S. 471, 485 (1963).

         Even if the statement had been tainted by an illegal arrest, it is not always inadmissible. In
order to determine whether a statement obtained after a Fourth Amendment violation must be
suppressed, the first inquiry is whether the incriminating statement is "sufficiently an act of free will
to purge the primary taint of the unlawful invasion." Id. at 486. In State v. Huddleston, 924 S.W.2d
666 (Tenn. 1996), our supreme court identified four factors as pertinent to the analysis of whether
the illegal arrest had been attenuated by the circumstances:

        (1) the presence or absence of Miranda warnings; (2) the temporal proximity of the
        arrest and the confession; (3) the presence of intervening circumstances; and finally,
        of particular significance, (4) the purpose and flagrancy of the official misconduct.

Id. at 674. Under these circumstances, however, where the arrest is based upon probable cause, that
analysis is unnecessary. The circumstances which warranted the arrest here are similar to those in
Patten v. State, 426 S.W.2d 503 (Tenn 1967). The basis for the arrest were the following facts:

        (1) A witness saw the defendant and a companion run from the liquor store, get into
        a light 1955 Ford and drive down Old Saint Elmo Avenue; (2) the police were able
        to track a 1955 Ford to the defendant's motel by tracks made by the car as it was
        driven through some water-filled chuck holes on Old Saint Elmo Avenue; (3) when
        the car was located, the hood was warm, indicating that it had been driven very
        recently; and (4) the officers obtained the name of the owner from the desk clerk and
        proceeded to the motel room to make the arrest.
426 S.W.2d at 506. In Patten, the arrest was upheld and an incidental search yielded incriminating
evidence. In the case at issue, there was also probable cause to arrest. The defendant's inquiry as
to whether the detectives were there in relation to the shooting of the victim was of particular
importance. Thus, the confession was properly admitted as evidence.

        Accordingly, the judgment of the trial court is affirmed.




                                                  -11-
       ___________________________________
       GARY R. WADE, PRESIDING JUDGE




-12-